2019-09-16 12:18              NYS OAG 212 416 8532 >> 212 805 6382                                                 P 2/12
           Case 1:19-cv-08365-VM-GWG Document 24 Filed 09/16/19 Page 1 of 3




                                                                                        usnc soNY
                                                                                        DOCUMENT
          September 16, 2019
                                                                                        ELECTRONIC.ALL y FILED              I
          By Fax

          The Honorable Victor Marrero
          Unilcd State:s Di!:itrict Court for the Southern District of New York.
                                                                                    t
                                                                                        prw #:    __ . . ~
                                                                                          ,ii . ii; ,. iJ: _ _

                                                                                             ·-·
                                                                                                               Z, 1/-o ·
                                                                                                               T~       1,~
          United States Courthouse
          500 Pearl Street, Suite I 040
          New York , NY 10007

                 RE:     Notice of filing of protective petition for review related to State of New York, el
                         al. v. U.S. Securities & Exchange CommisJion, et al., ] 9 Civ. 8365 (VM) (lead)
                         (consolidated with XY Planning Network, LLC, et al. v. U.S. Securities &
                         Exchange Commission, ct al., 19 Civ. 8415 (VM)).

          Dear Judge Marrero,

                  Plaintiffs write pursuant to Rule I.A of this Court's Individual Practices to advise the
          Court that they have filed a petition for review in the United States Court of Appeals for the
          Second Circuit regarding the same final regulation challenged in this litigation, in order to
          protect their opportunity to challenge this regulation in an appropriate forum .

                  On September 9, 20 l 9, Plaintiffs initiated this Administrative Procedure Act challenge
          seeking to vacate and set aside o final regulation issued by the Securities and Exchange
          Commission. Doc. I (Complaint) ; see Re,:ululion Best Interesl : The Hroker-Dealer Standard ,f
          Conducl, 84 Fed. Reg. 33,3 l8 (July 12, 2019) (the "F inal Rule"). Plaintiffs believe this Court is
          the proper forum for their challenge . However, because the Securities Exchange Act of 1934
          provides that judicial rev iew of certain rules promulgated by the Securities and Exchange
          Commission i!:i to be sought by filing a petition for review in the United States Court of Appeals
          for the drcuit in which the challenger resides, 15 lJ.SC . § 78y, Plaintiffs simultaneously filed a
          petition for review in the Second Circuit to protect that Court' s jurisdiction to hear this challenge
          if necessary. State o/New York, el al. v. U.S. Securities & Exchange Commission, et al., Case
          No. 19-2893 (2d Cir. filed Sept. 9, 2019).

                  Plaintiff.c; believe that the Exchange Act 's jurisdiction-setting provision does not provide
          Cor exclusive jurisdiction in the court of appeals with respect to challenges to the Final Rule at
          issue here. But because the Exchange Act requires that a petition for review must he filed within
          sixty days of promulgation of the challenged regulation, 15 U.S.C. ~ 78y, Plaintiffs filed a
          protective petition within the sixty-day deadline to ensure their challenge would be timely if a
          court subsequently determines that this Court is not in fact the proper forum for this challenge.
          See, e.g., Inv. Co. Inst. v. Bd. nfGovcrnors of Fed. Reserve Sys., S51 F.2d 1270, 1280 (D.C. Cir.
          1977) ("If any doubt as to the proper forum exists, careful counsel should file suit in both the
          court of appeals and the district court .... ").

                  Plaintiffs will confer with Defendants ' counsel to determine whether the agency intends
          to contest venue in this Court; and if so, the parties will endeavor to present the Court a joint
          proposal regarding the appropriate next steps.
2019-09-16 12:18              NYS OAG 212Document
           Case 1:19-cv-08365-VM-GWG       416 853224>> Filed
                                                         212 805  6382 Page 2 of 3
                                                              09/16/19                          P 3/12




                                                 Respectfully submitted,

                                                 LETITIA JAMES
                                                 Attorney General of the State of New York

                                                 t3y: Isl Matthew Colangelo
                                                 Matthew Colangelo
                                                   Chief Counsel for Federal initiatives
                                                 28 Liberty Street, 19th Floor
                                                 New York. NY 10005
                                                 Phone: (2 l2) 4 l 6-6057
                                                 matt hew .co lange lo@ag.ny.gov

                                                 Attorney for the Slate ofNew York Plaintiffs

          cc: (by email)

          Michael /I.. Conley
          Jeffrey A. Berger
          Office of the General Counsel
          U.S. Securities and Exchange Commis!iion
          Attorney.~for the Defendants

          Dccpak Gupta
          Jonathan E. Taylor
          Alexandria Twinem
          Gupta Wessler PLLC
          Attorneys for the XY J>/anning Network Plaintiffs

          Nathaniel Spencer-Mork
          Attorney for Plaintiff the State of California

          Joseph J. Chambers
          Attorney for Plaintiff the State of Connecticut

          Jillian Lazar
          Attorney for J'laintiff the SJaJe of Delaware

          Gregg D. Bernstein
          Allorney for Piainlf[f the Slate of Maine

          Tania Maestas
          Attorney for Plaintiff the SJale of New Mexicn

          Hrian A. de Haan
          Attorney fhr Plaintiff the State of Ore[{on


                                                            2
2019-09-16 12 : 18 1:19-cv-08365-VM-GWG
           Case                  NYS OAG 212 416 853224>> Filed
                                           Document        212 09/16/19
                                                                805 6382 Page 3 of 3    P 4/12




           Renjamin M. Wiseman
           Richard V. Rodriguez
           Attorney.l'for Plaintiff the District ofColwnhia




                                                fl--/ p-/f
                                                       DATE       ~
                                                                      ~~    U.S .D.J.




                                                              3
